Appeal, by permission of a Justice of the Appellate Division of the Supreme Court in the Fourth Judicial Department, from an order of the Orleans County Court (James P Punch, J.), entered March 22, 2004. The order, insofar as appealed from, denied in part defendant’s motion pursuant to CPL article 440 to vacate the judgment convicting defendant of murder in the second degree and reckless endangerment in the first degree.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed.
Same memorandum as in People v Adams (15 AD3d 987 [2005]). Present — Pigott, Jr., PJ., Green, Kehoe, Smith and Hayes, JJ.